DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is exceeding the 150 number of words limit. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The device of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For examination purposes, the examiner is assuming this claim is depending from the device claim of 13.  
Claim 15 recites the limitation "The device of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For examination purposes, the examiner is assuming this claim is depending from the device claim of 13.  
Claim 16 recites the limitation "The device of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For examination purposes, the examiner is assuming this claim is depending from the device claim of 13.  
Claim 17 recites the limitation "The device of claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For examination purposes, the examiner is assuming this claim is depending from the device claim of 13.  
Claim 18 recites the limitation "The device of claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans et al. (US 20190038791).
Regarding Claim 1, Gerrans et al. disclose a method for detecting defects of a medical device, comprising: obtaining procedural data related to the medical device ([0056]-[0057] the medical device able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices; with aid of artificial intelligence); 
positioning a detection scope within the medical device (Fig.4, [0009] a medical device includes inserting a distal end of a borescope into a lumen of the medical device; [0031] and displaying images); 
acquiring one or more images at a current location of the detection scope ([0009] visually inspecting the wall with the imaging portion of the borescope; [0018] capturing an image of the wall of the lumen while visually inspecting the wall with the imaging portion of the borescope); 
advancing the detection scope within the medical device (Fig.4, the distal end of the borescope (30) is inserted into the lumen (200) of a medical device (210); advancing and withdrawing); 
identifying one or more defects (Fig.4, 230, 240) within the medical device (Fig.4, [0009] determining both whether the lumen wall has been damaged, and whether contaminants reside on the wall); 
and updating the procedural data related to the medical device ([0056] handlers of the medical device are able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices).
Regarding Claim 2, Gerrans et al. disclose the method of claim 1, wherein obtaining procedural data includes obtaining one or more of a medical instrument record, a service data record, and a meta data record ([0056] medical device are able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices).
Regarding Claim 3, Gerrans et al. disclose the method of claim 1, wherein positioning the detection scope includes positioning the detection scope within a working channel (200) of a medical device (Fig.4, visually inspect the wall (220) of the lumen (200)).
Regarding Claim 4, Gerrans et al. disclose the method of claim 3, further comprising determining whether an end of the working channel of the medical device has been reached (Fig.4-6, advanced and withdrawn).
Regarding Claim 5, Gerrans et al. disclose the method of claim 4, further comprising repeating the steps of acquiring the plurality of images ([0040] visually inspect), advancing the detection scope ([0040] repeatedly advance and withdrawn), identifying defects ([0040] if there has been any damage), and determining whether the end of the working channel of the medical device (medical device 210) has been reached ([0040] imaging portion (160) of the borescope (30) is used to visually inspect the wall (220) of the lumen (200) of the medical device to determine if there has been any damage thereto, as may occur, for example, in the case of a working channel of an endoscope, though which a surgical instrument is repeatedly advanced and withdrawn, such that the inner lumen walls become scratched or gouged during operation).
Regarding Claim 6, Gerrans et al. disclose the method of claim 5, wherein updating the procedural data is performed after the end of the working channel (lumen 200) of the medical device (medical device 210) has been reached ([0040] repeatedly advance and withdrawn; [0056] handlers of the medical device are able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with medical devices).
Regarding Claim 7, Gerrans et al. disclose the method of claim 1, wherein updating the procedural data includes one or more of updating a medical instrument record, updating a service record, and updating a meta data record ([0040] repeatedly advance and withdrawn; [0056] handlers of the medical device are able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices).
Regarding Claim 8, Gerrans et al. disclose the method of claim 1, wherein identifying one or more defects (Fig.4, 230, 240) includes determining a location for each of the one or more defects (Fig.4, [0009] visually inspecting the wall with the imaging portion of the borescope, and then decontaminating the wall with the decontaminating portion of the borescope; note, visually inspecting the wall means locating each defects (230, 240) inner space of the medical device).
Regarding Claim 9, Gerrans et al. disclose the method of claim 8, wherein determining the location for each of the one or more defects includes performing an optical flow analysis ([0034]-[0035] camera section (160) may comprise, for example, a CMOS sensor (164), though other imaging systems, such as CCD sensors or optical fiber, may be employed; [0046] optical imaging techniques for improving image quality can be used).
Regarding Claim 13, Gerrans et al. disclose a device, comprising: 
an imaging device (imaging portion (160) configured to acquire image data (imaging data obtained by the imaging portion (160); 
a processor (processor 40) coupled to the imaging device (Fig.1, imaging portion (160), 
the processor (processor 40) configured to analyze image data received from the imaging device (Fig.1, [0031]-[0034] processor 40 processing imaging data received from the borescope 30 with imaging portion 160); 
([0033] images and videos can be stored in memory located on the processor), 
the data source adapted to store image data acquired by the imaging device ([0033] images and videos can be stored in memory located on the processor).
Regarding Claim 14, Gerrans et al. disclose the device of claim 1 (assuming the claim is dependent to claim 13, See 112(b) rejection above), further comprising an input device coupled to the imaging device (imaging portion 160) and the processor (processor 40), 
the input device (handle 110) communicating image data between the imaging device (imaging portion 160) and the processor (Fig.2, [0033] handle (110) includes an image capture button (120) that, when pressed, sends a command to the processor (40) and/or display device (50) to capture a still image of the current view of the borescope (30)), 
the input device (handle 110) adapted to control the characteristics of the imaging device (Fig.2, [0033] handle (110) includes an image capture button (120) that, when pressed, sends a command to the processor (40) and/or display device (50) to capture a still image of the current view of the borescope (30); the handle (110) also includes record button (130) that, when pressed, sends a command to the processor (40)).
Regarding Claim 15, Gerrans et al. disclose the device of claim 1 (assuming the claim is dependent to claim 13, See 112(b) rejection above), wherein the data source includes a meta data record, a medical instrument record, and a service data record ([0056]-[0057] the medical device able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices, as well as their association with other devices, the instrument sets they are located or stored in).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (US 20190038791) in view of Tanaka et al. (US 20180353061).
Regarding Claim 10, Gerrans et al. teach the claimed invention as discussed above concerning claim 9, but does not teach wherein determining the location for each of the one or more defects includes measuring an acceleration of the distal tip of the detection scope.
Tanaka et al. teach wherein determining the location for each of the one or more defects includes measuring an acceleration of the distal tip of the detection scope ([0069]-[0070]acceleration sensor 242 is provided in the control section 22 or in the distal end of the insertion section 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrans et al. to have wherein determining the location for each of the one or more defects includes measuring an acceleration of the distal tip of the detection scope as taught by Tanaka et al. in order to provide pre-fail state in which the endoscope is likely to reach to the first pre-failure state ([0070] of Tanaka et al.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (US 20190038791) in view of Segall (US 20110080588).
Regarding Claim 11, Gerrans et al. teach the claimed invention as discussed above concerning claim 8, but does not teach wherein determining the location for each of the one or more defects includes measuring the ratio between the rotational movement of the motor and the linear movement of the detection scope.
Segall teaches wherein determining the location for each of the one or more defects includes measuring the ratio between the rotational movement of the motor and the linear movement of the detection scope ([0099] spin rotatable shaft 218 which spins probe tip 206 as linear movement machine 223 linearly moves base 202 so that probe tip 206 enters bore 12, and detect surface defect).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrans et al. to have wherein determining the location for each of the one or more defects includes measuring the ratio between the rotational movement of the motor and the linear .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (US 20190038791) in view of Saltzstein et al. (US 20060030891).
Regarding Claim 12, Gerrans et al. teach the claimed invention as discussed above concerning claim 1, but does not teach removing the medical device from service. 
Saltzstein et al. teach removing the medical device from service ([0036] the remote monitoring service 24 may initiate a request for a replacement medical device 21 upon detection of any abnormal status assessment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrans et al. to have removing the medical device from service as taught by Saltzstein et al. in order to provide remote wireless communication with a medical device to obtain a status assessment ([0008] of Saltzstein et al.).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (US 20190038791) in view of Kim (US 20160331213).
Regarding Claim 16, Gerrans et al. teach the claimed invention as discussed above concerning claim 1 (assuming the claim is dependent to claim 13, See 112(b) rejection above), but does not teach wherein the input device is configured to couple to the imaging device wirelessly.
(Fig.1, an intelligent device 130) is configured to couple to the imaging device (image acquisition device 110) wirelessly (Fig.1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrans et al. to have wherein the input device is configured to couple to the imaging device wirelessly as taught by Kim in order to provide marking of defects, and easy to carry about ([0036][0042] of Kim).
Regarding Claim 17, Gerrans et al. teach the claimed invention as discussed above concerning claim 7 (assuming the claim is dependent to claim 13, See 112(b) rejection above), but does not teach wherein the input device is configured to couple to the processor wirelessly.
Kim teaches wherein the input device is configured to couple to the processor wirelessly (Fig.1, an intelligent portable device 130 loaded with an endoscope driving application is used as an image processing device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrans et al. to have wherein the input device is configured to couple to the processor wirelessly as taught by Kim in order to provide marking of defects, and easy to carry about ([0036][0042] of Kim).
Regarding Claim 18, Gerrans et al. teach the claimed invention as discussed above concerning claim 2 (assuming the claim is dependent to claim 13, See 112(b) rejection above), but does not teach wherein the input device further includes a processing unit adapted to process image data.
Kim teaches wherein the input device further includes a processing unit adapted to process image data ([0073] the intelligent device 130 may generate a marker 162a on the current inspection image 162 and capture and store the current inspection image 162 including the marker 162a. This process may be performed by an instantaneous touch of a user on the current inspection image 162).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrans et al. to have wherein the input device further includes a processing unit adapted to process image data as taught by Kim in order to provide marking of defects, and easy to carry about ([0036][0042] of Kim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Scoping the scope: endoscopic evaluation of endoscope working channels with a new high-resolution inspection endoscope”, Barakat et al.
US 20210386278	Jackson; Mark et al.
US 20190224357	Sundet; Scott Allen et al.
US 20210098123	Endo; Yoshihide
US 20180102189	Hosoi; Takaharu et al.
US 20170135558	Choi; Dae Myung et al.
Non-Patent Literature “Scoping the scope: endoscopic evaluation of endoscope working channels with a new high-resolution inspection endoscope” discloses a new ultra-slim flexible inspection endoscope to evaluate the working channels of all endoscopes in our busy endoscopy unit for channel damage and for the presence of residual debris despite high-level disinfection. We conceptualized a scoring system to categorize the presence and extent of damage and residue within all endoscope working channels and used an ATP bioluminescence assay to evaluate the impact of working channel damage and residue on the adequacy of reprocessing.  (See figures below showing detection of defects inside a working channel).

    PNG
    media_image1.png
    778
    624
    media_image1.png
    Greyscale

Jackson et al. (US 20210386278) disclose a system and method of use for endoscope fluorescence inspection. A borescope inspection system may also be 

    PNG
    media_image2.png
    381
    681
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    544
    814
    media_image3.png
    Greyscale

Sundet et al. (US 20190224357) disclose a medical device inspection system. A controller of the medical device inspection system instructs the flexible fiber scope to acquire at least one image. Optionally, the method may also involve determining, from an image captured by the fiber scope, that the lumen contains a defect, and instructing the feeder and/or the fiber scope to record a location of the defect in the lumen. Some embodiments may further involve determining a distance from the opening in the lumen to a defect in the lumen, using a processor of the medical device inspection system. The method may also involve using artificial intelligence in the medical device 
Endo (US 20210098123) discloses a failure information memory unit storing information regarding a period until the failure of an endoscope in a plurality of medical facilities for each cause of failure. A similar facility identification unit identifies a second medical facility similar to a first medical facility. A date determination unit determines, using information regarding a period until failure of an endoscope in the second medical facility, designated date information regarding a date on which alerting should be made in the first medical facility according to the cause of the failure.  (See figure below and [0041]-[0045]).

    PNG
    media_image4.png
    436
    585
    media_image4.png
    Greyscale

Hosoi et al. (US 20180102189) disclose an endoscope that has become more worn and aged is more likely to cause functional deterioration or a malfunction. An endoscope, which has been used extremely more times, used for a longer time, or used in the larger number of times of biopsies than other similar observation endoscopes in a medical facility, or which has been used in the extremely larger number of times of 
Choi et al. (US 20170135558) disclose a system for managing an endoscopic scope capable of preventing and managing damage of an endoscope caused by prevention of infection by repeated use of the endoscope.The endoscope control unit 213 of the endoscope test device 21 updates endoscopic test data (test date, test start time, test end time, data of instruments used, test conductor, etc.) and unique data (use frequency, repair history, failure history, a receipt time, expected disposal time, etc.) and stores the updated data in the endoscope memory unit 215, and transmits the updated endoscopic test data to the endoscope management server 10 to store the updated endoscopic test data in the endoscope test device database 51.  (See figures and [0061]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795